52 N.J. 503 (1968)
246 A.2d 713
RUTH GITTLEMAN AND MEYER GITTLEMAN, PLAINTIFFS-APPELLANTS,
v.
CENTRAL JERSEY BANK & TRUST COMPANY, AS SURVIVING EXECUTOR OF THE ESTATE OF MORTON F. TRIPPE, DECEASED, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued October 7, 1968.
Decided October 9, 1968.
Mr. William J. Gearty argued the cause for appellants.
Mr. James D. Carton, III argued the cause for respondent (Messrs. Carton, Nary, Witt & Arvanitis, attorneys).
PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion of Judge Sullivan in the Appellate Division, 103 N.J. Super. 175.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, HALL, SCHETTINO and HANEMAN  6.
For affirmance  None.